J-A19009-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

ELISEO-THL MOTORSPORTS, LLC, A                    IN THE SUPERIOR COURT OF
PENNSYLVANIA LIMITED LIABILITY                          PENNSYLVANIA
COMPANY,

                            Appellees

                       v.

ELISEO SALAZAR, INDIVIDUALLY AND
T/D/B/A ELISEO SALAZAR RACING, INC.,
SALAZAR RACING INC. AND SALAZAR
RACING, KARI MARCINIAK AN
INDIVIDUAL, ELISEO SALAZAR RACING,
INC., A FLORIDA CORPORATION,
INDIVIDUALLY AND T/D/B/A SALAZAR
RACING, INC., AND SALAZAR RACING,
ELISEO SALAZAR RACING, INC., A
PENNSYLVANIA CORPORATION,
INDIVIDUALLY AND T/D/B/A SALAZAR
RACING, INC., AND SALAZAR RACING,
AND SALAZAR RACING, INC., A
PENNSYLVANIA CORPORATION AND
SALAZAR RACING, AN UNREGISTERED
FICTITOUS NAME,

                            Appellants                No. 1718 WDA 2013


                Appeal from the Order Entered October 21, 2013
               In the Court of Common Pleas of Allegheny County
                      Civil Division at No(s): GD 13-007243


BEFORE: BENDER, P.J.E., OLSON, J., and FITZGERALD, J.*

DISSENTING MEMORANDUM BY BENDER, P.J.E.: FILED OCTOBER 06, 2014




____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-A19009-14




judgment was properly entered in accordance with Pa.R.C.P. 1037(b).

Because I disagree with that determination, I would conclude that

                                                      premature, and it should

have been dismissed without prejudice by the trial court.         Accordingly, I



       The Pennsylvania Rules of Civil Procedure state:

       Rule 1037. Judgment          Upon    Default       or   Admission.
       Assessment of Damages



         (b) The prothonotary, on praecipe of the plaintiff, shall
         enter judgment against the defendant for failure to file
         within the required time a pleading to a complaint which
         contains a notice to defend or, except as provided by
         subdivision (d), for any relief admitted to be due by the
         defendant's pleadings.

Pa.R.C.P. 1037(b) (emphasis added).

       It is imperative that the prothonotary enter default judgment before

an aggrieved party may petition the court for relief from that default

judgment.                                                        861 A.2d 327,

334-



when the prothonotary recognizes that a litigant has filed a proper praecipe

for the entry of a default judgment and when the prothonotary enters a

default judgment on the docket.        Id. at 35 (emphasis added). In other

words, the entry of default judgment is not completed until the prothonotary


                                     -2-
J-A19009-14



records it on the docket.          Accordingly, a party cannot petition to open

default judgment until it has been properly entered. See Pa.R.C.P. 237.3(b)

                                                 after the entry of the judgment

on the docket, the court shall open the judgment if the proposed complaint




default judgment in favor of THL Motorsports and against the individual

Appellants, in accordance with Pennsylvania Rule of Civil Procedure



interpretation of the June 26, 2013 docket entry.              That entry merely

confirms the filing of Appell

specifically, the entry states that (1) Appellee, as the filing party, is seeking

default judgment for an undetermined amount, (2) Appellee certifies that

appropriate notice was given to Appellants prior to the filing of the praecipe

for entry of default judgment, and (3) Appellee sent notice to Appellants that

the praecipe was filed on June 26, 2013. Notably, the June 26, 2013 entry
                                                               1




____________________________________________


1
  By contrast, in other civil cases in Allegheny County, the ACDCR has
explicitly recorded, as a separate docket entry, the entry of default judgment
shortly after the petitioner files its praecipe for entry of default judgment. In




                                           -3-
J-A19009-14



      Contrary to the Majo

docket entry as demonstrating that the ACDCR entered default judgment on

the docket.   We are not permitted to presume that default judgment was

properly   entered   if   the   certified   record   does   not   support   such   a

determination.   See Commonwealth v. Young, 317 A.2d 258, 264 (Pa.



what occurred at trial.    Only the facts that appear in this record may be

                                        citations omitted); Commonwealth v.

Preston

the civil and criminal context because, under the Pennsylvania Rules of

Appellate Procedure, any document which is not part of the officially certified

record is deemed non-existent           a deficiency which cannot be remedied

merely by including copies of the missing documents in a brief or in the



      For these reasons, I would conclude that default judgment was not



default judgment was premature and should have been denied without



and remand for further proceedings.




                                        -4-